Citation Nr: 9915942	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

A preliminary review of the record discloses that it does not 
appear that the examiners who performed the VA examinations 
in March 1998 had the benefit of a review of the medical 
records contained in the veteran's claims file.  In this 
regard, private medical records appear to contain definitive 
diagnoses pertaining to the veteran's lumbar spine 
disability, while the VA examination reports diagnose the 
veteran as having subjective complaints of severe back pain, 
with no supportive objective evidence, and a history of 
chronic low back pain.  More specifically, the report of a 
January 1998 VA orthopedic examination does not reflect that 
the examiner was aware of medical evidence indicating that 
the veteran had a disc herniation at L3-4 and a minimal bulge 
at L4-5.  The veteran has indicated that he has a very 
limited range of motion of his lumbar spine.  VAOPGCPREC 
36-97 (December 12, 1997), indicates that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered as well as the 
limitation of motion in evaluating a veteran under 38 C.F.R. 
Part 4, Diagnostic Code 5293, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  As such the Board 
is of the opinion that the veteran should be afforded another 
VA examination of his back which takes into account private 
medical records pertaining to that disability and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In addition, during the veteran's VA general medical 
evaluation he reported that he had had a psychiatric 
evaluation for severe depression.  However, no records of any 
psychiatric evaluation or treatment are associated with the 
claims file.  Any such records are would be relevant to the 
veteran's claim.  

Lastly, during the veteran's personal hearing in May 1998, 
the veteran indicated that he received private medical care 
from Phillip Friedman, M.D., approximately every other month.  
The most recent record from Dr. Friedman is a letter dated in 
March 1998.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
any psychiatric evaluation and/or 
treatment the veteran has received, as 
well as treatment records dated after 
March 1998 from Phillip Friedman, M.D.  

2.  The veteran should be afforded an 
examination of his back to ascertain the 
nature, severity, and manifestations of 
his disability.  The primary purpose of 
this examination is to assess the degree 
of impairment this disability produces in 
connection with the veteran's capacity 
for performing substantially gainful 
employment.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should describe in degrees of 
excursion any limitation of the low back 
that is found to be present and due to 
the low back disability.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain could 
significantly limit the functional 
ability of the low back during flareups 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
and, (2) determine whether as a result of 
the low back disability, the low back 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
offer an opinion as to any effect the 
veteran's low back disability would have 
on his ability to obtain and retain 
substantially gainful employment.  A 
complete rationale for all opinions 
should be offered.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of any 
psychiatric disorder that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
primary purpose of this examination is to 
assess the severity of any psychiatric 
disability that may be present and the 
degree of impairment any disability 
produces in connection with the veteran's 
capacity for performing substantially 
gainful employment.  The examiner 
specifically is requested to comment and 
offer an opinion concerning the degree of 
impairment to the veteran's capacity for 
performing substantially gainful 
employment is caused any psychiatric 
disability.  The examiner should assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




